DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s preliminary amendment filed on 3/11/2021.  Claims 5-20 are newly added.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to single arch dental devices, classified in A61F5/566.
II. Claims 19-21, drawn to method of creating a single arch dental device, classified in A61C9/004.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Group II may be performed with a device other than the device of Group I such as a device that necessarily requires lateral members, grooved pocket, and by EVA material.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Mr. James Cole on 4/9/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-21 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 5 is objected to because of it recites the device on line 1.  Applicant might have intended to recite the single arch dental device.  Appropriate correction is required.
Claim 10 is objected to because of it recites the lateral members on line 12.  Applicant might have intended to recite the at least one pair of lateral members.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
the dental trough molded to conform to a wearer’s teeth in line 3, 
Claim 1 recites the posterior facial surface contoured to receive a facial surface of the wearer’s teeth in line 5, 
Claim 1 recites the anterior facial surface contoured to receive a lingual surface of the wearer’s teeth in line 7, 
Claim 4 recites the pocket is contoured to follow a curve of the wearer’s tongue in line 1-2, 
Claim 5 recites the pocket is disposed above a clinical crown of the wearer’s lower teeth in line 2, 
Claim 10 recites the dental trough molded to conform to a wearer’s teeth in line 3, 
Claim 10 recites the posterior facial surface contoured to receive a facial surface of the wearer’s teeth in line 5, 
Claim 10 recites the anterior facial surface contoured to receive a lingual surface of the wearer’s teeth in line 7, 
Claim 10 recites the lateral members positioned with posterior margins of a dorsum of the wearer’s tongue in lines 12-13, 
Claim 13 recites the pocket is contoured to follow a curve of the wearer’s tongue in line 1-2, 
Claim 14 recites the pocket is disposed above a clinical crown of the wearer’s lower teeth in line 2, 
Dependent claims 2-3, 6-9, 11-12, and 15-18 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 7 and 16 reciting the dental trough is comprised of a flexible, microwavable material, such recitation (with emphasis added) deems indefinite as it is unclear what material is intended to be microwavable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI (U.S. Patent Application Publication No. US 2007/0289600).
	Regarding independent claim 1, Figures 2-7 in LI discloses applicant’s claimed single arch dental device (18), comprising:
a dental trough (20), comprising a lingual surface, a facial surface and an occlusal surface (Figures 5a-5b illustrates trough fromed by lingual wall, facial wall, and occlusal wall); the dental trough (20) molded to conform to a wearer's lower teeth (paragraphs 0030-0031 discloses 
[AltContent: textbox (a lingual surface)]







a pocket (12) disposed on the posterior lingual surface (see Figures 6a-6b);
wherein the pocket (12) is configured to receive an anterior portion of a tongue of the wearer (see Figures 6a-6b).
	Regarding claim 4, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims, wherein the pocket (12) is contoured to follow a curve of the wearer's tongue (Figures 6a-6b).
Regarding claim 5, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims whereupon the device is worn by the wearer, the pocket is disposed above a clinical crown of the wearer's lower teeth (Figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication No. US 2007/0289600).
Regarding claim 2, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims including the pocket (12) having a height (see Figures 2-3).
	LI does not explicitly discloses the pocket has a height from a clinical crown of 5 millimeters or less.
	However, paragraph 0034-35 discloses the pocket (12) is formed of various suitable biocompatible material such as elastic silicone, such material deems to stretch and be recovered to conform to the size of the tongue.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to recognize that LI’s pocket (12) is fully capable of having a 
Regarding claim 3, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims including the pocket (12) having a height (see Figures 2-3).
LI does not explicitly discloses the pocket the pocket has a depth from the occlusal surface of 5 mm or less.
However, paragraph 0034-35 discloses the pocket (12) is formed of various suitable biocompatible material such as elastic silicone, such material deems to stretch and be recovered to conform to the size of the tongue.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to recognize that LI’s pocket (12) is fully capable of having a height from a clinical crown of 5 millimeters or less, based on the anatomical form of the wearer’s tongue since applicant’s claim has not defined which direction defines depth dimension.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication No. US 2007/0289600) in view of Lamberg (U.S. Patent Application Publication No. U.S. 2008/0099029).
Regarding claim 6, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims including the dental trough (20).
	LI does not discloses the dental trough is comprised of acrylic and hard plastic materials.

	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct LI’s dental device using Lamberg’s combined hard plastics and acrylic resin materials, as such combined materials are well known material for custom fitting intraoral devices, which provide requisite strength and flexibility (paragraph 0040).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication No. US 2007/0289600) in view of Hermanson (U.S. Patent Application Publication No. U.S. 2013/0042876).
Regarding claim 7, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims including the dental trough (20).
	LI does not discloses the dental trough is comprised of flexible, microwavable material.
	However, Figures 2-3 and 5-6 in Hermanson teaches an analogous dental device comprised of flexible plastics such as EVA (paragraph 0028).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct LI’s dental device using Hermanson’s material, as such material are well known material for custom fitting intraoral devices (paragraph 0028), which is microwavable feature as EVA is allows for custom fitting.
Regarding claim 9, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims including the dental trough (20).
	LI does not discloses the dental trough is comprised of E.V.A. flexible material.
	However, Figures 2-3 and 5-6 in Hermanson teaches an analogous dental device comprised of flexible plastics such as EVA (paragraph 0028).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct LI’s dental device using Hermanson’s material, as such material are well known material for processing and custom fitting intraoral devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. Patent Application Publication No. US 2007/0289600) in view of Hakimi (U.S. Patent Application Publication No. U.S. 2014/0090652).
Regarding claim 8, LI reference, presented above, discloses applicant’s claimed single arch dental device comprising all features recited in these claims including the dental trough (20).
	LI does not discloses the dental trough is comprised of dual laminate rubber and acrylic.
	However, Figures 1-5 in Hakimi teaches an analogous dental device comprised of flexible plastics such as rubber modified acrylics (paragraph 0030), which is interpreted to include rubber and acrylic material.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct LI’s dental device using Hermanson’s material, as .


Allowable Subject Matter
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 101 and 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 10, the art of record does not disclose at least one lateral members disposed on laterally opposing sides of a portion of the posterior lingual surface, the lateral members positioned to interact with posterior margins of a dorsum of the wearer’s tongue, in combination with all other features recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786